DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to Arguments
Applicant’s Amendments and Arguments filed 05/24/2022 have been considered for examination. In the amendments, claims 43-56 are newly added and thus, claims 19, 23, 31-34 and 43-56 are pending in the instant application. 

With regard to the objections to Claims, Applicant’s arguments filed 05/24/2022 in view of the amendments have been fully considered but are not persuasive for at least the reasons set forth below. 

On page 8 of Remarks, Applicant argued:
Claims 32-34 and 39 are objected to for various informalities. Claims 32-34 and 39 have been cancelled without prejudice. As a result, claim objections are moot now.
	In response to Applicant’s argument, the Examiner respectfully disagrees.
Unlike Applicant’s argument as above, claims 32-34 have not been cancelled.

With regard to the 112(a) rejections, Applicant’s arguments filed 05/24/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(a) rejections have been withdrawn. 

With regard to the 112(b) rejections, Applicant’s arguments filed 05/24/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn. 

With regard to the 102 rejections, Applicant’s arguments filed 05/24/2022 in view of the amendments have been fully considered but are not persuasive in view of reasons set forth below.

On pages 10-11 of Remarks, Applicant argued: 
First of all, from a perspective of a skilled person in the art, the meaning of "field" in the art has its intrinsic meaning. It is clear that as taught in 3GPP1, the field of "V" contains two(2) bits. As opposed to it, both the field V1 and the field V2 in the claimed invention each contains one and only bit, as illustrated by FIG. 11 through FIG. 13 of the present disclosure reproduced
below. Furthermore, a skilled person in the art can appreciate that as taught in Section 6.1.3.x of 3GPP1, two(2) bits contained in the field of V together represent its unique meaning. For example, "00" represents SSB, "01" represents SRS, "10" represents CSI-RS, "11" is reserved. In this regards, one single bit within these two bits has no particular meaning at all. And it is actually futile to obtain any meaning representation from one single bit within these two bits.
In response to Applicant’s argument, Examiner respectfully disagrees.
It appears the field of “V” in 3GPP1 contains two bits. Although it is not explicitly shown in FIG. 6.1.3.17-1 of 3GPP1, each bit of the field “V” is considered as a “sub-field”. In other words, it can be seen that the field “V” is formed of two sub-fields each having only a bit. See, annotated FIG. 6.1.3.17-1 of 3GPP1 as below.  Thus, each sub-field/bit of the field “V” of 3GPP1 can correspond to one of the fields “V1” and “V2”, as claimed.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 6.1.3.17-1 of 3GPP1 (as annotated)>

Further, regarding Applicant’s argument, “a skilled person in the art can appreciate that as taught in Section 6.1.3.x of 3GPP1, two(2) bits contained in the field of V together represent its unique meaning. ... In this regards, one single bit within these two bits has no particular meaning”, such feature of the field is not clearly captured in the claim. Nevertheless, the first bit (“sub-field 1”, as annotated above) of 3GPP1 can solely represent a case where the reference signal type is CSI-RS since “10” represents “CSI-RS”.

On pages 10-11 of Remarks, Applicant argued: 
Last but not the least, with respect to the Office Action's assertion (reproduced below) that
the two bits in the 3GPP1 can be read by the terminal one after another, Applicant disagrees with such arbitrary and unreasonable interpretation, which is virtually impossible to read by the terminal one bit after another bit within the same field. Such unreasonable interpretation is of an arbitrary misrepresentation of the correct teaching of 3GPP1.
In response to Applicant’s argument, Examiner respectfully disagrees.
The office action’s such assertion was made in response to the claim limitation (see emphasis), “determining one or more reference signal types of quasi-co-location (QCL)-related information about SRS resource sets indicated in the MAC CE through a two-step indication manner” as previously recited. However, the currently presented claims not require such a feature “the two bits being read one after another”.

On page 13 of Remarks, Applicant argued: 
Claim 19 is allowable for at least these reasons. Independent claims 23, 31 include similar features, and are allowable for at least similar reasons as claim 19. Dependent claims 32-34 and 43-56 depend from one of independent claims 19, 23, 31 and are therefore allowable for at least the same reasons as the respective independent claim.
In response to the above Applicant’s argument, Examiner respectfully disagrees. 
Since claims 19, 23 and 31 are unpatentable over the cited references of record as set forth above, patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited references of record as set forth below.
 Thus, Applicant’s arguments in the above are moot.

Claim Objections
Claims 19, 23, 31-34 and 43-56 are objected to because of the following informality:  
Claim 19 recites, “when a value of the field V1 is a first value ..., it indicates that ...; or a value of the field V1 is a second value ...., it indicates ...” (lines 12-14). It is suggested to replace it with “a value of the field V1 is a first value ..., it indicates that ...; or when the value of the field V1 is a second value ...., it indicates ...” for clarity. Claims 23, 31, 43, 44, 51 and 52 are objected to at least based on a similar rational applied to claim 19. 
Claim 19 recites, “when the value of the field V1 is the second value ... and when a value of the field V2 is a first value ...” (lines 16-17). It is suggested to replace it with “when the value of the field V1 is the second value ... and when the value of the field V2 is the first value ...” for clarity. Claims 23, 31, 43, 44, 51 and 52 are objected to at least based on a similar rational applied to claim 19. 
Claim 19 recites, “when the value of the field V1 is the second value ... and when a value of the field V2 is a second value ...” (lines 16-17). It is suggested to replace it with “when the value of the field V1 is the second value ... and when the value of the field V2 is the second value ...” for clarity. Claims 23, 31, 43, 44, 51 and 52 are objected to at least based on a similar rational applied to claim 19. 
Claim 32 recites, “a network side device ... so as to implement the method ... according to claim 23”. It is suggested to revise “the method ... according to claim 23...” to incorporate particular steps recited in claim 23 for clarity. Claims 33-34 are objected to at least based on a similar rational applied to claim 32.
Claims 31-34 and 43-56 are also objected to since they are directly or indirectly dependent upon the rejected claims, respectively, as set forth above
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19, 23, 31-34 and 43-56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites, “when a value of the field V1 is a first value ..., it indicates that ...; or a value of the field V1 is a second value ...., it indicates ...” (lines 10-15) and “when the value of the field V1 is the second value ... and when a value of the field V2 is a first value ..., it indicates that a corresponding reference signal type is one of the SSB or the SRS; or when the value of the field V1 is the second value ... and when a value of field V2 is a second value ..., it indicates that a corresponding reference signal type is the other of the SSB or the SRS”. (lines 16-22). Thus, the above-italic limitation where the value of the field V1 is a first value” and the above-underlined limitation where the value of the field V1 is a second value” are optional features to each other. It is unclear in what relationship the above-underlined limitation is associated with the above-italic limitation. Thus, it is unclear whether the case where the value of the field V1 is the second value in lines 16-22 and the value of the field V2 is the first value or the second value to represent the SSB or the SRS as the reference signal type. For instance, in case of the value of the field V1 is a first value, the reference signal type would be the CSI-RS, which would not require to indicate whether the reference signal type is the SSB or the SRS. Claims 23 and 31 are rejected at least based on a similar rational applied to claim 19. For the sake of examination purpose only, it is interpreted as best understood.
Claims 32-34 and 43-56 are also rejected since they are directly or indirectly dependent upon the rejected claims, respectively, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 23, 31-34, 43, 46, 49-51 and 54-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “MAC CEs format for beam management”, 3GPP TSG-RAN WG2 NR Ad hoc 1801, Vancouver, Canada, 22nd – 26th January 2018 (R2-1800900) (hereinafter, “3GPP1”). 
Note: 3GPP1 was cited by the applicant in the IDS received on 04/27/2021.

Regarding claim 19, 3GPP1 teaches, a method for determining reference signal types of sounding reference signal (SRS) resources performed by a terminal [page 5; section 6.1.3.x, a method for indicating and determining reference signal types of semi-persistent SRS resources set], the method comprising: 
receiving a media access control control element (MAC CE) for activating/deactivating the SRS resources [page 5; section 6.1.3.x, semi-persistent SRS activation/deactivation MAC CE is identified, which requires receiving the MAC CE beforehand]; and
determining one or more reference signal types of quasi-co-location (QCL)-related information about SRS resource sets indicated in the MAC CE [page 5; section 6.1.3.x, the MAC CE includes field V which indicates a resource type for QCL relation corresponding to the indicated SRS resource set ID; note that identifying the MAC CE requires determining contents (i.e., resource type represented by the field V) of the MAC CE],  wherein the one or more reference signal types comprise: (i) channel state information-reference signal (CSI-RS), (ii) synchronization signal block (SSB), or (iii) SRS [page 5; section 6.1.3.x, the resource type comprises SSB, SRS and CSI-RS], 
wherein the MAC CE for activating/deactivating the SRS resources comprises both a field V1 containing one and only bit and a field V2 containing one and only bit [page 5; section 6.1.3.x, the MAC CE includes the field V with two bits, respective positions of which correspond to two sub-fields (see, annotated FIG. 6.1.3.17-1 of 3GPP1 as above) where the first sub-field contains one and only bit and the second sub-field contains one and only bit]; 
when a value of the field V1 is a first value represented by the one and only bit of the field V1, it indicates that a corresponding reference signal type is the CSI-RS [page 5; section 6.1.3.x, when the first sub-field corresponding the first bit of the field V is 1 (first value) it indicates the CSI-RS; note that when field V is “10”, it indicates the CSI-RS]; 
when the value of the field V1 is the second value represented by the one and only bit of the field V1 and when a value of the field V2 is a first value represented by the one and only bit of the field V2 [page 5; section 6.1.3.x, when the first sub-field corresponding to the first bit of the field V is 0 (second value) (when the field V is “01” and “00”)], it indicates that a corresponding reference signal type is one of the SSB or the SRS [page 5; section 6.1.3.x, it indicates the SSB or SRS]. (It is noted that the claim limitation “or when the value of the field V1 is the second value represented by the one and only bit of the field V1 and when a value of the field V2 is a second value represented by the one and only bit of the field V2, it indicates that a corresponding reference signal type is the other of the SSB or the SRS” is NOT considered since this limitation is an optional feature due to the use of the conjunction “OR”).
  
Regarding claim 23, claim 23 is merely different from claim 19 in that it recites claimed features from the perspective of a counterpart device communicating with a device performing the steps recited in claim 19, but recites similar features to claim 1 without adding further patentable feature. Thus, claim 23 is rejected at least based on a similar rational applied to claim 19.

Regarding claim 31, 3GPP1 teaches, a terminal [sections 1-3, note that 3GPP1 is related to 3GPP TSG-RAN WG where a terminal such as user equipment is present], comprising 
a processor [sections 1-3, note that every terminal has a processor]; and 
a memory [sections 1-3, note that every terminal has memory], and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program to perform action(s) [sections 1-3, note that the memory storing a program executed by the processor, wherein the processor execute the program to perform actions]. 
Thus, claim 31 is rejected at least based on a similar rational applied to claim 19.

Regarding claim 32, 3GPP1 teaches, a network side device [sections 1-3, note that 3GPP1 is related to 3GPP TSG-RAN WG where a base station is present], comprising 
a processor [sections 1-3, note that every base station has a processor]; and 
a memory [sections 1-3, note that every base station has memory], and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program to perform action(s) [sections 1-3, note that the memory storing a program executed by the processor, wherein the processor execute the program to perform actions].   
Thus, claim 32 is rejected at least based on a similar rational applied to claim 23.

Regarding claim 33, 3GPP1 teaches, a computer-readable storage medium storing therein a computer program [sections 1-3, note that 3GPP1 is related to 3GPP TSG-RAN WG where a terminal such as user equipment is present, and note that every terminal has memory storing a program executed by the processor], wherein the computer program is executed by a processor to perform action(s) [sections 1-3, the processor execute the program to perform actions]. Thus, claim 33 is rejected at least based on a similar rational applied to claim 19.

Regarding claim 34, 3GPP1 teaches, a computer-readable storage medium storing therein a computer program [sections 1-3, note that 3GPP1 is related to 3GPP TSG-RAN WG where a base station is present, and note that every base station has memory storing a program executed by the processor], wherein the computer program is executed by a processor to perform action(s) [sections 1-3, the processor execute the program to perform actions]. Thus, claim 34 is rejected at least based on a similar rational applied to claim 23.
Regarding claim 43, 3GPP1 teaches, all the limitations of claim 19 as set forth above, and 3GPP1 further teaches, wherein when a value of the field V1 is 1, it indicates that a corresponding reference signal type is the CSI-RS [page 5; section 6.1.3.x, when the first sub-field corresponding the first bit of the field V is 1 (first value) it indicates the CSI-RS; note that when field V is “10”, it indicates the CSI-RS].

Regarding claim 46, 3GPP1 teaches, all the limitations of claim 43 as set forth above, and 3GPP1 further teaches, wherein when the value of the field V1 is 0 and when the value of the field V2 is 1, it indicates that a corresponding reference signal type is the SRS [page 5; section 6.1.3.x, when the first sub-field corresponding the first bit of the field V is 0 and when the second sub-field corresponding to the second bit of the field V is 1 (when the field V is “0 1”), it indicates the SRS].

Regarding claim 49, 3GPP1 teaches, all the limitations of claim 19 as set forth above, and 3GPP1 further teaches, the MAC CE for activating/deactivating the SRS resources further comprises: Reference Signal ID (RSID) [page 5; section 6.1.3.x, the MAC CE for semi-persistent SRS activation/deactivation includes SSB ID/SRS resource ID/DSI-RS resource ID].

Regarding claim 50, 3GPP1 teaches, all the limitations of claim 49 as set forth above, and 3GPP1 further teaches, wherein the RSID is used to indicate a serial number of a reference signal of the QCL-related information about the SRS resource set [page 5; section 6.1.3.x, the MAC CE for semi-persistent SRS activation/deactivation includes SSB ID/SRS resource ID/DSI-RS resource ID which is used to indicate an identification/serial number of the reference signal of the QCL-related information about the SRS resource set].

Regarding claim 51, claim 51 recites similar features to claim 43 without adding further patentable feature. Thus, claim 51 is rejected at least based on a similar rational applied to claim 43.

Regarding claim 54, claim 54 recites similar features to claim 46 without adding further patentable feature. Thus, claim 54 is rejected at least based on a similar rational applied to claim 46.

Regarding claim 55, claim 55 recites similar features to claim 49 without adding further patentable feature. Thus, claim 55 is rejected at least based on a similar rational applied to claim 49.

Regarding claim 56, claim 56 recites similar features to claim 50 without adding further patentable feature. Thus, claim 56 is rejected at least based on a similar rational applied to claim 50.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 44, 47-48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over “MAC CEs format for beam management”, 3GPP TSG-RAN WG2 NR Ad hoc 1801, Vancouver, Canada, 22nd – 26th January 2018 (R2-1800900) (hereinafter, “3GPP1”) in view of “Introducing new MAC CEs for NR MIMO”, Canada, 22nd – 26th January 2018 (R2-1801523) (hereinafter, “3GPP2”).
Note: 3GPP2 was cited by the applicant in the IDS received on 04/27/2021.

Regarding claim 44, although 3GPP1 teaches, all the limitations of claim 19 and particularly, “when a value of the field V1 is 1, it indicates that a corresponding reference signal type is the CSI-RS” as set forth above, 3GPP1 does not explicitly teach (see, emphasis), when a value of the field V1 is “0”, it indicates that a corresponding reference signal type is the CSI-RS (note that 3GPP1 is only different from the claim limitation of claim 44 in that the value of the field V1 is “0” to indicate the CSI-RS).
However, 3GPP2 teaches, when a value of the field V1 is “0”, it indicates that a corresponding reference signal type is the CSI-RS [pages 5-6; section 2.6-2.7; FIG. 6, when the first bit (i.e., the field V) of the field V is 0 (when the field V is “01”), it indicates the CSI-RS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the value of the field V1 to indicate the CSI-RS in the system of 3GPP1 to be “0” as taught by 3GPP2 because such a modification would have involved the mere “obvious to try” of modifying the value of the field V1 to indicate the CSI-RS, as taught by 3GPP2 since such a modification would present no new or unexpected results in indicating reference signal types. 

Regarding claim 47, 3GPP1 in view of 3GPP2 teaches, all the limitations of claim 44 as set forth above, although 3GPP1 does not explicitly teach (see, emphasis), when the value of the field V1 is “1” and when the value of the field V2 is “0”, it indicates that a corresponding reference signal type is the SRS.
However, 3GPP2 teaches, when the value of the field V1 is “1” and when the value of the field V2 is “0”, it indicates that a corresponding reference signal type is the SRS [pages 5-6; section 2.6-2.7; FIG. 6, when the first bit (i.e., the field V1) of the field V is 1 and the second bit (i.e., field V2) is 0 (when the field V is “1 0”), it indicates the SRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the values of the fields V1 and V2 to indicate the SRS in the system of 3GPP1 to be “1” “0” as taught by 3GPP2 because such a modification would have involved the mere “obvious to try” of modifying the values of the fields V1 and V2 to indicate the SRS, as taught by 3GPP2 since such a modification would present no new or unexpected results in indicating reference signal types.

Regarding claim 48, although 3GPP1 in view of 3GPP2 teaches, all the limitations of claim 44 as set forth above, 3GPP1 in view of 3GPP2 does not explicitly teach (see, emphasis), wherein when the value of the field V1 is “1” and when the value of the field V2 is “1”, it indicates that a corresponding reference signal type is the SRS.
However, 3GPP1 further teaches, when the value of the field V1 is “0” and when the value of the field V2 is “1”, it indicates that a corresponding reference signal type is the SRS [page 5; section 6.1.3.x, when the first sub-field corresponding the first bit of the field V is 0 and when the second sub-field corresponding to the second bit of the field V is 1 (when the field V is “0 1”), it indicates the SRS]. It is noted that setting the values of the fields V1 and V2 to “1” and “1”, respectively would not define a patentable distinct invention over the prior art system of 3GPP1 in view of 3GPP2 of setting the values of the fields V1 and V2 to “0” and “1”, respectively since both the invention as a whole and 3GPP1 in view of 3GPP2 are directed to indicating the SRS as a reference signal type and such a modification of the values to indicate the SRS would no new or unexpected results. Therefore, setting the fields V1 and V2 to be particular values “1” and “1” to indicate the SRS, as claimed, would have been routine experimentation.

Regarding claim 52, claim 52 recites similar features to claim 44 without adding further patentable feature. Thus, claim 52 is rejected at least based on a similar rational applied to claim 44.
  
Claims 45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over “MAC CEs format for beam management”, 3GPP TSG-RAN WG2 NR Ad hoc 1801, Vancouver, Canada, 22nd – 26th January 2018 (R2-1800900) (hereinafter, “3GPP1”). 

Regarding claim 45, although 3GPP1 teaches, all the limitations of claim 43 as set forth above, 3GPP1 does not explicitly teach (see, emphasis), wherein when the value of the field V1 is “0” and when the value of the field V2 is “0”, it indicates that a corresponding reference signal type is the SRS.
However, 3GPP1 further teaches, when the value of the field V1 is “0” and when the value of the field V2 is “1”, it indicates that a corresponding reference signal type is the SRS [page 5; section 6.1.3.x, when the first sub-field corresponding the first bit of the field V is 0 and when the second sub-field corresponding to the second bit of the field V is 1 (when the field V is “0 1”), it indicates the SRS]. It is noted that setting the values of the fields V1 and V2 to “0” and “0”, respectively would not define a patentable distinct invention over the prior art system of 3GPP1 of setting the values of the fields V1 and V2 to “0” and “1”, respectively since both the invention as a whole and 3GPP1 are directed to indicating the SRS as a reference signal type and such a modification of the values to indicate the SRS would no new or unexpected results. Therefore, setting the fields V1 and V2 to be particular values “0” and “0” to indicate the SRS, as claimed, would have been routine experimentation.

Regarding claim 53, claim 53 recites similar features to claim 45 without adding further patentable feature. Thus, claim 53 is rejected at least based on a similar rational applied to claim 45.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Park’553 et al (US Publication No. 2019/0173553) [¶204].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 1 whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469